Beaming, V. C.
The controversy in these two suits, which have been heard together, is determined by the ascertainment of the intention of testatrix in the use of the expression “one-half of all moneys belonging to my estate.”
A great number and variety of adjudicated cases are reported in which courts have been called upon to define the meaning of the term “moneys” as used in wills. An extended review of these cases seems unnecessary. It will be found that the word may be appropriately used to mean cash only, it may also be used as the equivalent of personal estate, and it may also be used as the equivalent of property and thus include real and personal property. In the ascertainment of the intention of a testator in the *123use of a word of this degree of flexibility in its popular meaning, the context of the will is of peculiar force; if it clearly appears from the context that testator used the word in either of the meanings above suggested, that meaning must be adopted.
At the date of the execution of the will here in question, testatrix had a spinster sister named Beulah, who was engaged in missionary work among the Chinese, in which work testatrix had also been engaged for a number of years. Another sister of testatrix, named Rebecca, was then alive and married; another sister, named Caroline, was deceased, and had left ten children. After making bequests to Beulah, Rebecca and each of the ten children of the deceased sister Caroline, testatrix gives the remainder of her estate to her sister Beulah. She then provides that if her sister Beulah should not survive her that “one-half of all moneys belonging to my estate shall be paid to the American Bible Society, to be used in printing the Holy Bible in the Chinese language,” and that
“the other half of all moneys belonging to my estate shall be divided into twelve equal parts, two of these parts shall be given to my sister Rebecca Ann H. Deacon, to her and her heirs, and the other ten parts shall be given to the ten children, to them and their heirs, of my deceased sister Caroline B. Chew.”
It will be observed that if testatrix used the word “moneys” in the restricted sense of cash, she necessarily intended to die intestate as to the remaining part of her estate. The presumption is against such an intent. In Leigh v. Savidge, 14 N. J. Eq. (1 McCart.) 124, 134, it is said: “A will ought not to be so construed as to produce such intestacy. The natural and reasonable presumption is, that when a will is executed the testator designs to dispose of his entire estate, and does not intend to die intestate as to any part of his property.” This presumption against partial intestacy is greatly strengthened in this case by the fact that the persons to whom the “other half” was given included all of the persons who would have taken under the intestacy laws of this state. Under these conditions, it seems reasonably certain that it was not the intention of testatrix, in the event of the death of 'Beulah, prior to the death of testatrix, to leave to the *124persons named all of such cash as testatrix might possess at her decease, other than that disposed of by the prior provisions of the will, and to die intestate as to the remaining part of her property, and in that manner have the very same persons to whom the cash was given take the remaining portion of her estate under the intestacy laws; such a purpose is so far inconsistent with the purpose which would naturally exist in the mind of one similarly circumstanced that its existence cannot be easily assumed. In this view I think it reasonably certain that the sixth and seventh items of the will were intended by testatrix as a continuation of the fifth item, dealing with the residue of her estate, with the added contingency of the predecease of Beulah, and that the word “moneys,” as used by testatrix, was intended by her as the equivalent of property, and was intended to include all property belonging to her at the date of her decease.
I will advise a decree in accordance with the views herein expressed.